[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1193

                       ALBERTO NAZARIO,

                    Plaintiff, Appellant,

                              v.

            HHS, COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Salvador Medina De La Cruz on brief for appellant.                                      
Guillermo  Gil,  United  States  Attorney,  Lilliam  Mendoza-Toro,                                                                             
Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                                  
Regional  Counsel,  Social  Security  Administration,   on  brief  for
appellee.

                                         

                       October 29, 1997
                                         

          Per  Curiam.    Alberto Nazario  appeals  from  the                                 

district  court's  judgment  upholding  the   denial  of  his

application  for Social Security  disability benefits  by the

Commissioner of Social  Security.  After a  careful review of

the record, we affirm.  In  this opinion, we address only the

specific claims of error raised by Nazario on appeal.  

          Nazario  contends,  first,  that  the  Commissioner

should have found  him to be disabled on the  ground that his

medical findings were "equal to" to the findings described in

Listings  4.02B   and  6.02C.     We   find  his   contention

unpersuasive,  however, because he  does not describe  -- and

the record does  not disclose --  findings pertinent to  each

criterion of  those Listings.   See Marciniak v.  Shalala, 49
F.3d 1350, 1353  (8th Cir.  1995)  (a disability  claimant's

failure to  show medical  findings equivalent  to all of  the                                                                 

Listings  criteria  defeats a  claim of  medical equivalence)

(citing Sullivan v. Zebley, 493 U.S. 521, 530 (1990)).                                      

          Next,   Nazario   challenges   the   Commissioner's

determination that  he could  perform  light exertional  work

despite his impairments.   In particular, he  claims that the

functional assessments relied on by the Commissioner were not

substantial evidence in support of that determination because

they did  not take into  account the results of  a subsequent

kidney  biopsy report and because  some of them were rendered

by  nonexamining physicians.    He  also  suggests  that  the

                             -2-

Commissioner could not determine  how serious his impairments

were because  certain  medical  records  contained  illegible

entries.  We conclude that these claims lack merit.  

          It  is true  that  a residual  functional  capacity

assessment  which does not  consider the full  medical record

may  not  constitute  substantial evidence.    See  Frankl v.                                                                      

Shalala, 47 F.3d 935, 938 (8th Cir. 1995) (an agency residual                   

functional capacity  form which  was not  based  on the  full

medical record was not substantial evidence).  Here, however,

the biopsy  report itself  stated that  the preoperative  and

postoperative  diagnoses  were  the  "same,"  and  subsequent

progress  notes   showed  no   change   in  Nazario's   renal

insufficiency, which  was characterized  as "stable."   Given

the lack of change in Nazario's diagnosis and  overall kidney

condition, the functional assessments  in the record retained

validity and so  constituted substantial evidence in  support

of the Commissioner's decision that Nazario was not disabled.

See Gordils v.  Secretary of Health  and Human Services,  921
F.2d 327, 330  (1st Cir. 1990) (per curiam)  (taken together,

the results of  a physical examination of the  claimant and a

functional assessment made four months before the examination                                                         

constituted  substantial evidence in support of the denial of

disability benefits since the examination showed no objective

evidence of a disabling medical impairment).  

                             -3-

          Moreover, we have declined  to rule absolutely that

the  opinions of  nonexamining  physicians cannot  constitute

substantial evidence.   See Rose  v. Shalala, 34 F.3d 13, 18                                                        

(1st Cir.  1994).   Together with  the supporting  functional

assessment   by  a   consulting,   examining  physician   and

supporting medical evidence in  the record, the  nonexamining

physicians'  opinions in  this  case constituted  substantial

evidence in support of the Commissioner's determination.  See                                                                         

Gordils,  supra.  Furthermore, the medical record overall was                           

legible and  adequately  disclosed the  status  of  Nazario's

various physical impairments,  and so there is no  need for a

remand.   Compare Manso-Pizarro  v. Secretary  of Health  and                                                                         

Human Services, 76 F.3d 15, 17 (1st Cir.  1996) (per curiam)                          

(remanding a case in which "non-trivial" parts of the medical

record were illegible).  

          Finally,  given his  nonexertional limitations  (in

particular, an  anxiety  disorder), Nazario  objects  to  the

Commissioner's reliance on  the Grid to  show that there  was

work  in  the economy  which  he  could  perform despite  his

exertional  limitations.     Because  there   is  substantial

evidence  in the  record that  his nonexertional  limitations

would not  significantly affect  his ability  to perform  the

full  range of light work, we  conclude that the Commissioner

could  rely on  the Grid  to support  her  determination that

Nazario was not disabled.  See Heggarty v. Sullivan, 947 F.2d                                                               

                             -4-

990, 996 (1st Cir. 1991) (per curiam) (the Grid may be relied

on  if  the  claimant's  nonexertional  impairment  does  not

"significantly" affect his or her ability to perform the full

range  of jobs at the appropriate exertional level) (citation

omitted).

          Affirmed.                               

                             -5-